DETAILED ACTION
The interview summary mailed on 3/02/2022 was sent in error. Please disregard. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/02/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 3, 5 – 12, and 14 - 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henkin et al  (US 2011/0213655).
As to claim 1, Henkin et al teaches a computer-implemented method for determining the relative performance criteria of an example webpage (ABSTRACT...real-time analysis of web page content which may be served to an end-user's computer system ; paragraph [0089]...website optimizations), comprising the steps of, at a computer:
paragraph [0275]...related pages may include all (or selected ones of) webpages and/or other documents associated with a list of one or more websites);
(ii) applying a topic modeling processing step (paragraph [0094]...the Hybrid System uses various different algorithms and mechanisms ; paragraph [0086]...classification and matching) based on the content of the modeling set of webpages (paragraph [0275]...analysis of the content of selected target pages), to construct a topic model (paragraph [0052]... taxonomy of topics ; paragraph [0062]...the taxonomy that is used for the above processing may be dynamic. The server system may continuously analyze web pages and other content and update the taxonomy database) based on the modeling set of webpages, wherein the topic model consists of a list of topics (paragraph [0053]...taxonomy may have 10, 100, 1000 or more topics), and wherein for each topic, a probability distribution of the most probable words in relation to that topic (paragraph [0757]...the LDA approach is recommended because it has a firm probabilistic foundation. Another advantage of using a system like LDA to assign topics to pages is that it is designed to allow each document to draw words from several topics) is determined:
(iii) selecting a sample set of webpages (paragraph [0053]...web pages or other items of content to be matched or linked for various purposes) for which website performance criteria (paragraph [0053]..."related score" ; paragraph [0739]...a relevance estimation system, it may be preferable to develop a general way of measuring the performance (e.g., accuracy) of a relevance system) is available;
(iv) for each webpage in the sample set of webpages, determining a topic vector
for each such webpage based on the topic model (paragraph [0053]...the  resulting list of scores is a vector representing the relatedness of the web page to the topics in the taxonomy);
paragraph [0066]...first page ; paragraph [0053]... one web page);
(vi) determining the topic vector (paragraph [0053]... n-dimensional vector for each web page) for the example webpage , based on the topic model:
(vii) computing a distance/similarity measure between the topic vector of the
example webpage and the topic vectors for each webpage of the sample set (paragraph [0053]...the relatedness can be determined by the distance between the two vectors in three dimensional space (the distance between the point <x1, y1, z1> and the point <x2, y2, z2>)):
(viil) identifying, among the sample set of webpages (paragraph [0053]... This "related score" can then be used as a factor in selecting web pages or other items of content to be matched or linked for various purposes) a neighborhood set of webpages most similar to the example webpage based on the distance/similarity measure (paragraph [0053]...These vectors may be compared to determine to what degree two web pages or other items of content are related. A cosine similarity or other technique may be used to compare the vectors in example embodiments to determine how related one web page is to another web page based on the taxonomy. This "related score" can then be used as a factor in selecting web pages or other items of content to be matched or linked for various purposes);
(ix) comparing the performance criteria of the example webpage against that of
the neighborhood set of webpages (paragraph [0053]...These vectors may be compared to determine to what degree two web pages or other items of content are related. A cosine similarity or other technique may be used to compare the vectors in example embodiments to determine how related one web page is to another web page based on the taxonomy. This "related score" can then be used as a factor in selecting web pages or other items of content to be matched or linked for various purposes); and
paragraph [0053]...this "related score" can then be used as a factor in selecting web pages or other items of content to be matched or linked for various purposes ; paragraph [0066]...a ranking value may be generated for each selected ad based on the ad's associated relevance score ; paragraph [0931]... the relevancy and/or scoring values may be used to select and/or rank the most desirable and/or suitable ad candidates (e.g., 1620) for an identified source web page (e.g., 1602)), wherein the rank or grade of the example webpage corresponds to the relative performance criteria of the example webpage relative to the neighborhood set of webpages, and wherein the sample set of webpages and the example webpage are webpages used for online marketing campaigns. (paragraph [0087]...the ability to improve both quality and coverage and doing so effectively and in a scalable way may be directly translated into additional revenue. There is also an indirect advantage when it comes to identifying and classifying new phrases, pages, ads, videos, etc. This ability allows online marketers to use the new phrases in order to expand online advertising campaigns and to target and profit from new content pages, video, etc. in a way that was not possible previously.). 

As to claim 2, Henkin et al teaches the method, wherein the performance criteria (paragraph [0053]..."related score" ; paragraph [0739]...a relevance estimation system, it may be preferable to develop a general way of measuring the performance (e.g., accuracy) of a relevance system) is webpage conversion rate (paragraph [0126]...the logged user behavior information and associated ad information may be subsequently analyzed in order to improve various aspects described or referenced herein such as, for example, click through rate (CTR) estimations, estimated monetary value (EMV) estimations).

As to claim 3, Henkin et al teaches the method, wherein, the topic modeling processing step (paragraph [0094]...the Hybrid System uses various different algorithms and mechanisms ; paragraph [0086]...classification and matching) comprises Latent Dirichlet Allocation (“LDA”) (paragraph [0757]...the LDA approach is recommended because it has a firm probabilistic foundation. Another advantage of using a system like LDA to assign topics to pages is that it is designed to allow each document to draw words from several topics).

As to claim 5, Henkin et al teaches the method, wherein the topic modeling processing step (paragraph [0094]...the Hybrid System uses various different algorithms and mechanisms ; paragraph [0086]...classification and matching) is one or more selected from the group of: structural topic modeling (paragraph [0402]...various types of data structures which may be used to represent relationships in and between the dynamic taxonomy database (DTD) and Related Content Corpus); dynamic topic modeling (paragraph [0373]...during the page classification processing, the parsed source page information (including, for example, title, main content block, and/or meta information) is analyzed (e.g., at the Hybrid System) and evaluated for its relatedness to each (or selected) of the topics identified in the dynamic taxonomy database (DTD)) and hierarchical topic modeling (paragraph [1628]...plurality of hierarchical classifications (e.g., KeyPhrases, subtopics, subcategories, topics, categories, super topics, etc.). The highest level of the hierarchy corresponds to super topic information 502. In one implementation, the super topic may correspond to a general topic or subject matter such as, for example, "sports". The next level in the hierarchy includes topic information 504 and category information 506).

As to claim 6, Henkin et al teaches the method, wherein the entire list of topics (paragraph [0053]...taxonomy may have 10, 100, 1000 or more topics) generated from the topic modeling processing step (paragraph [0094]...the Hybrid System uses various different algorithms and mechanisms ; paragraph [0086]...classification and matching) are used as the topics for the topic model.

As to claim 7, Henkin et al teaches the method, wherein the topic modeling processing step (paragraph [0094]...the Hybrid System uses various different algorithms and mechanisms ; paragraph [0086]...classification and matching) additionally comprises one or more pre-processing techniques to refine the topic model (paragraph [0741]...One featural representation of a text document is the vector of word (token) counts contained in the document, where the vectors for different documents are indexed by the same list word types).

As to claim 8, Henkin et al teaches the method, wherein the pre-processing techniques (paragraph [0741]...One featural representation of a text document is the vector of word (token) counts contained in the document, where the vectors for different documents are indexed by the same list word types) comprise one or more selected from the group of: elimination of stop words (paragraph [0741]...it is often useful to remove extremely common words, often called stopwords, from the representation completely. Lists of stopwords are usually built by hand but are very easy to come by on the Internet); Porter stemming; and term frequency-inverse document frequency (paragraph [0741]...instead of token counts, another approach is to use the TFIDF (term frequency, inverse document frequency) measure, which discounts terms that are common to many documents).


As to claim 9, Henkin et al teaches the method, wherein the distance/similarity measure (paragraph [0053]...the relatedness can be determined by the distance between the two vectors in three dimensional space (the distance between the point <x1, y1, z1> and the point <x2, y2, z2>)) is calculated using one or more selected from the group of: cosine similarity paragraph [0053]... A cosine similarity or other technique may be used to compare the vectors in example embodiments to determine how related one web page is to another web page on the taxonomy), Euclidean distance and Manhattan distance.

Claim 10 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons.

Claim 11 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons.

Claim 12 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons.

Claim 14 has similar limitations as claim 5. Therefore, the claim is rejected for the same reasons.

Claim 15 has similar limitations as claim 6. Therefore, the claim is rejected for the same reasons.

Claim 17 has similar limitations as claim 8. Therefore, the claim is rejected for the same reasons.



As for claim 19, Henkin et al teaches a computer program product (ABSTRACT...real-time analysis of web page content which may be served to an end-user's computer system ; paragraph [0089]...website optimizations) comprising a non-transitory computer-readable storage medium storing computer executable instructions thereon that (paragraph [1745]...such information and program instructions may be employed to implement the systems/methods described herein, at least one embodiment relates to machine readable media that include program instructions, state information, etc. for performing various operations described herein), when executed by a computer, perform the method steps of claim 1.

As for claim 20, Henkin et al teaches a computer program product (ABSTRACT...real-time analysis of web page content which may be served to an end-user's computer system ; paragraph [0089]...website optimizations) comprising a non-transitory computer-readable storage medium storing computer executable instructions thereon that (paragraph [1745]...such information and program instructions may be employed to implement the systems/methods described herein, at least one embodiment relates to machine readable media that include program instructions, state information, etc. for performing various operations described herein), when executed by a computer, perform the method steps of claim 2.

As for claim 21, Henkin et al teaches a computer program product (ABSTRACT...real-time analysis of web page content which may be served to an end-user's computer system ; paragraph [0089]...website optimizations) comprising a non-transitory computer-paragraph [1745]...such information and program instructions may be employed to implement the systems/methods described herein, at least one embodiment relates to machine readable media that include program instructions, state information, etc. for performing various operations described herein), when executed by a computer, perform the method steps of claim 6.

As for claim 22, Henkin et al teaches a computer program product (ABSTRACT...real-time analysis of web page content which may be served to an end-user's computer system ; paragraph [0089]...website optimizations) comprising a non-transitory computer-readable storage medium storing computer executable instructions thereon that (paragraph [1745]...such information and program instructions may be employed to implement the systems/methods described herein, at least one embodiment relates to machine readable media that include program instructions, state information, etc. for performing various operations described herein), when executed by a computer, perform the method steps of claim 9.

As for claim 23, Henkin et al teaches the method, wherein the rank or grade (paragraph [0053]..."related score" ; paragraph [0739]...a relevance estimation system, it may be preferable to develop a general way of measuring the performance (e.g., accuracy) of a relevance system) of the example webpage (paragraph [0066]...first page ; paragraph [0053]... one web page) is used as a basis for determining whether the example webpage is underperforming relative to the neighborhood set of webpages (paragraph [0276]...according to different embodiments, one or more different threads or instances of the Hybrid Contextual Advertising Processing and Markup Procedure may be initiated in response to detection of one or more conditions or events satisfying one or more different types of criteria (such as, for example, minimum threshold criteria) for triggering initiation of at least one instance of the Hybrid Contextual Advertising Processing and Markup Procedure) (Examiner’s Note: the applicant doesn’t define what is considered “underperforming.” The examiner takes the limitation “underperforming” as the ranking score is below the determined threshold).

Claim 24 has similar limitations as claim 23. Therefore, the claim is rejected for the same reasons.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henkin et al (US 2011/0213655) in view of STEELE et al (US 2016/0224902).
As to claim 4, Henkin et al teaches the method, wherein, the topic modeling processing step (paragraph [0094]...the Hybrid System uses various different algorithms and mechanisms ; paragraph [0086]...classification and matching) comprises Latent Dirichlet paragraph [0757]...the LDA approach is recommended because it has a firm probabilistic foundation. Another advantage of using a system like LDA to assign topics to pages is that it is designed to allow each document to draw words from several topics).
Henkin et al fails to explicitly show/teach that the Latent Dirichlet Allocation (“LDA”) is with Collapsed Gibbs Sampling.
However, STEELE et al teaches that a Latent Dirichlet Allocation (“LDA”) is with Collapsed Gibbs Sampling (paragraph [0004]...statistical inference is a collapsed Gibbs sampler on a statistical model called Latent Dirichlet Allocation (LDA). However, the collapsed Gibbs sampler has the drawback of being an inherently sequential algorithm. Thus, the collapsed Gibbs sampler does not scale well for topic modeling on a large corpus, such as for enterprise databases, search engines, and other data intensive high performance computing (HPC) applications).
Therefore, it would have been obvious for on having ordinary skill in the art, before the effective filing date of the claimed invention, for STEELE et al’s Latent Dirichlet Allocation (“LDA”) to be with Collapsed Gibbs Sampling, as in STEELE et al, for the purpose of having means of statistical inference is needed to approximate the topics for each document in the corpus. 

Claim 13 has similar limitations as claim 4. Therefore, the claim is rejected for the same reasons.


Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. 

Henkin does not disclose (or even suggest) an application of this sort, and certainly does not contemplate or suggest a method for use in evaluating the performance of a webpage in relation to its peers. Unlike Henkin, the claimed invention is not at all focused on trying find two webpages (or a webpage and an ad) that are most similar to each other in order to match and link said webpages/(or a webpage and ad).

Henkin et al clearly shows identifying, among the sample set of webpages (paragraph [0053]... This "related score" can then be used as a factor in selecting web pages or other items of content to be matched or linked for various purposes) a neighborhood set of webpages most similar to the example webpage based on the distance/similarity measure (paragraph [0053]...These vectors may be compared to determine to what degree two web pages or other items of content are related. A cosine similarity or other technique may be used to compare the vectors in example embodiments to determine how related one web page is to another web page based on the taxonomy. This "related score" can then be used as a factor in selecting web pages or other items of content to be matched or linked for various purposes); and 
x) outputting a rank or grade of the example webpage (paragraph [0053]...this "related score" can then be used as a factor in selecting web pages or other items of content to be matched or linked for various purposes ; paragraph [0066]...a ranking value may be generated for each selected ad based on the ad's associated relevance score ; paragraph [0931]... the relevancy and/or scoring values may be used to select and/or rank the most desirable and/or suitable ad candidates (e.g., 1620) for an identified source web page (e.g., 1602)), wherein the rank or grade of the example webpage corresponds to the relative performance criteria of the example webpage relative to the neighborhood set of webpages, and wherein the sample set of webpages and the example webpage are webpages used for online marketing campaigns. (paragraph [0087]...the ability to improve both quality and coverage and doing so effectively and in a scalable way may be directly translated into additional revenue. There is also an indirect advantage when it comes to identifying and classifying new phrases, pages, ads, videos, etc. This ability allows online marketers to use the new phrases in order to expand online advertising campaigns and to target and profit from new content pages, video, etc. in a way that was not possible previously). 
The newly added limitations do not make the claims novel nor does it distinguish itself from the Henkin et al reference. The Henkin et al reference clearly teaches that the webpages are grouped by their related score for advertising campaigns. Therefore, Henkin et al cleary shows all the limitations as claimed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/BRANDON S COLE/Primary Examiner, Art Unit 2128